                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SCOTT JOHNSON,
                                   7                                                        Case No. 4:18-cv-05719-KAW
                                                        Plaintiff,
                                   8                                                        ORDER TO FILE DISMISSAL WITHIN
                                                 v.                                         90 DAYS
                                   9
                                         599 POST STREET, LLC,                              Re: Dkt. No. 23
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On December 11, 2019, the scheduled mediation was taken off calendar because the

                                  14   parties reported that they had already reached a settlement. Accordingly, Plaintiff shall file a

                                  15   dismissal within 90 days of this order, absent any extension ordered by the Court.

                                  16          IT IS SO ORDERED.

                                  17   Dated: December 12, 2019

                                  18                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                  19                                                    United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
